Citation Nr: 9924599	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to May 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for a left foot 
disability, a back disability, and a psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  A February 
1996 Board decision denied the veteran's claims for service 
connection for a left foot disability and a back disability, 
on the basis that the claims were not well grounded.  
Accordingly, these claims are not before the Board or the VA 
at this time.  The veteran's claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, was 
remanded to the RO for additional development.  Accordingly, 
this issue is before the Board at this time.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is not plausible, as 
there is no competent medical evidence of record causally 
linking a chronic psychiatric disability to service.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disability, to include PTSD, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for treatment for a 
chronic psychiatric disability.  On a March 1989 Report of 
Medical History, the claimant specifically denied such 
symptoms as frequent trouble sleeping, depression or 
excessive worry or nervous trouble of any sort.  An April 
1992 mental health consultation report notes that the 
veteran's medical and service records had been reviewed.  He 
had been removed from work due to the sensitivity of the 
facility, and the veteran's recent acting out.  The veteran 
reported that he had difficulty adapting to the Navy since 
his entrance in 1988, and indicated that two weeks after boot 
camp he was sexually harassed by a chief petty officer.  This 
petty officer was appropriately disciplined.  The record 
notes that the veteran made a suicidal gesture approximately 
five weeks earlier when he took four to five Tylenol, and 
subsequently threw up.  The veteran further reported making a 
suicidal gesture in October 1988, when he drove recklessly 
down the highway at 90 miles per hour.  He explained that 
while he initially intended to ram into a concrete barricade, 
he later decided that "it was not worth it."  

The veteran reported that he attempted to gather information 
to reveal fraud in the command in 1990.  He stated that this 
information was found and destroyed, and that he was 
"blacklisted."  He explained that he wanted to remain 
stationed in Europe, but was transferred to his current 
command six months earlier.  He reported that feelings of 
depression had increased since that time.  While he attempted 
counseling to adapt to the navy, this did not help him.  

The veteran noted that he joined the navy at age 17, because 
his parents could not afford to support him.  He was 
currently engaged to a woman five years his senior, who he 
had known for three years.  He stated he slept poorly with 
initial insomnia, intermittent awakening, nightmares, and 
weight variations up and down of five to ten pounds.  The 
veteran explained that if given an order he disagrees with, 
he becomes argumentative, harbors a lot of resentment, and 
sometimes procrastinates until "possibly getting his own 
way."   A detailed background was recorded as to his pre-
service adjustment.

The diagnostic impression was AXIS I - Occupational problem - 
not unfitting for duty; AXIS II - Personality disorder not 
otherwise specified with dependent, passive aggressive 
features - existed prior to enlistment, unsuitable for U.S. 
Navy; and AXIS III - None known.  The examiner reported that 
the veteran was not mentally ill, but manifested a 
longstanding disorder of character and behavior of such 
severity as to render him incapable of serving adequately in 
the navy.  It was noted that the veteran did not require, and 
would not benefit from, hospitalization.

On the Report of Medical History form completed by the 
veteran in conjunction with his April 1992 separation 
examination, he wrote that he was "treated for depression" 
at the Fleet Mental Health Clinic on the date of the above 
noted psychiatric evaluation.  The examining physician noted 
on the summary and observation section of the report that the 
veteran was "treated during current enlistment" for 
depression.  The clinical evaluation portion of the 
separation examination is negative for findings of a chronic 
psychiatric disability.

In September 1992, the veteran filed a claim of entitlement 
to service connection for various disabilities, including a 
psychiatric disorder.

During a November 1992 VA psychiatric examination, performed 
in conjunction with the veteran's claim, the veteran reported 
that he joined the navy at age 16, but did not expect to go 
to sea.  He related that he became somewhat anxious when he 
was shipped to London, England to work in the Naval Force 
office, and explained that he had "lots of problems" when 
he was subsequently assigned to ship duty.  He reported that 
he "tried to bring charges of fraud and abuse on the 
command," and indicated that he may have been 
"blacklisted."  

The veteran stated that he had been unemployed since his 
discharge from service, and related that he and his fiancée 
were "having a lot of problems."  The veteran gave a 
history of recently feeling "depressed on and off," and 
feeling helpless and hopeless.  He further reported 
occasional crying spells, loss of appetite, and decreased 
energy, self-esteem, and motivation.  He denied current 
suicidal ideations.  The veteran stated that while he 
"overdosed on half a bottle of aspirin" in service, he did 
not intend to kill himself.  He explained that he did it to 
"get him off the ship."  He denied experiencing any 
psychotic symptoms, or any persistent troublesome anxiety 
symptoms.  There was no history of psychiatric 
hospitalization.

Mental status examination revealed no evidence of any formal 
thought disorder, or any psychotic signs or symptoms.  His 
affect was full, reactive and appropriate to his 
verbalizations.  He denied any current suicidal ideation, 
plan, intent, desire, or impulses, and denied any plans or 
impulses to harm others.  His insight and judgment were good.  
The diagnostic impression was AXIS I - 1.  Adjustment 
disorder with depressed mood.  2.  Dysthymia.  3.  Possible 
major depressive episode.; AXIS II - Probable obsessive-
compulsive and dependent personality traits; AXIS III - Foot 
and back pain, and sinus problems; AXIS IV - Current 
psychosocial stressors : Moderate to severe, unable to find 
job, problems with fiancée, etc.; AXIS V - Current global 
assessment of functioning : 80.  Highest global assessment of 
functioning past year : 80.  

The examiner noted that the veteran gave a history of 
discharge from the Navy after four years of service because 
of difficulty adjusting to being on board a ship.  The 
veteran further reported a four year history of chronic low-
grade depressive symptoms.  He stated that he had been unable 
to obtain a job following his discharge from service, and 
indicated that he had continued to experience symptoms of 
depression which were more severe than the longstanding 
symptoms of depression.  The examiner noted that it was 
questionable whether the veteran experienced a "full-blown 
major depressive episode," but indicated that he did exhibit 
some symptoms that would be amenable to either psychotherapy 
or antidepressant medication.  In conclusion, he recommended 
that the veteran be afforded access to the VA system in order 
to treat his "low-grade depressive symptomatology."

Consequently, an August 1993 rating decision denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 1-9) in December 
1993, perfecting his appeal.  In the substantive appeal, the 
veteran stated that he was a victim of sexual abuse "at the 
hands of a navy electronic warfare SW qualified chief" while 
in service, and indicated that he began to feel depressed and 
confused, and distrusted authority figures as a result of 
this incident.  He further maintained that the incident 
"directly contributed to [his] PTSD symptoms...primarily 
depression."  The veteran reported that he received private 
medical treatment for his alleged psychiatric disorder in 
service.  He stated that he received VA medical treatment 
subsequent to service, and that depression and PTSD were 
found to be related to the sexual assault in service.  He 
indicated that Nortriptyline, an antidepressant, was 
prescribed to treat these disorders. 

During a January 1994 personal hearing, the veteran testified 
that he began receiving treatment for his psychiatric 
disability from a VA physician in May or June 1993.  
Transcript (T.) at 6.  He opined that his psychiatric 
disability had its onset following his sexual assault in 
service by a chief petty officer.  T. at 6-7.  The veteran 
could not recall the chief petty officer's name, or whether 
charges were brought against him.  T. at 6-7.  While he was 
told that the man would be administratively discharged, he 
was unsure whether this actually occurred.  T. at 7.  This 
incident took place four years prior to the veteran's 
discharge from service, and he explained that it resulted in 
a distrust of his superior officers.  T. at 7.  

According to the veteran, following his discharge from 
service, he has received treatment for depression, low self-
esteem, and difficulty working with people in positions of 
authority.  T. at 8-9.  Further, he has been prescribed 
Nortriptyline to treat his psychiatric disorder.  T. at 8-9.  
The veteran indicated that he periodically has problems with 
anger, and loses his temper.  T. at 9.  He has a "pretty 
small group" of friends, and has no problem making friends.  
T. at 9.

The veteran reported that he was unemployed for nine months 
following his discharge from service.  T. at 10.  He related 
that he was currently employed, and recently received a 
raise.  T. at 9-10.  He denied suicidal ideations.  T. at 10.  
The veteran reported that he has a problem dealing with 
supervisors, or people who have control or power over him.  
T. at 11.  He explained that this has not affected his job 
performance, but opined that it might have had he not 
received counseling.  T. at 11.

A January 1994 hearing officer's decision continued the 
denial of service connection for a psychiatric disorder.

The Board remanded the case for further development in a 
February 1996.  Therein, the Board noted that the November 
1992 VA psychiatric examination report appeared to be based 
on the history provided by the veteran, rather than on the 
claims file, and as such, it was unclear as to whether the 
diagnosed disabilities were related to the veteran's period 
of service.  Consequently, the Board directed the RO to 
schedule a reexamination of the veteran.  Further, the Board 
instructed the RO to attempt to obtain medical records noted 
by the veteran in his December 1993 substantive appeal.  

Consequently, the RO sent a development letter to the veteran 
in June 1997, requesting that he supply additional 
information, and scheduled a VA psychiatric examination for 
later that month.  A computer generated report dated in June 
1997 notes that the veteran canceled the VA examination, 
indicating that he moved to Illinois.  The veteran failed to 
respond to the development letter.  After obtaining the 
veteran's address in Illinois, the RO again sent a 
development letter to the veteran in January 1999, and 
scheduled another VA examination.  The veteran failed to 
respond to the second development letter, and failed to 
report for the February 1999 VA examination.  

In May 1999, the RO denied the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, on 
the basis that the veteran's disability was neither incurred 
in service, nor related to service by competent medical 
evidence.

Analysis

Under the provisions of 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
adjudicated based on the evidence of record.  In light of 
§ 3.655, and the veteran's failure to appear for VA 
psychiatric examinations in June 1997 and February 1999, this 
claim will be rated based on the evidence of record.  

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

In this case, service medical records are negative for a 
diagnosis of a chronic acquired psychiatric disability.  In 
fact, an April 1992 mental health consultation report 
specifically notes that the veteran was not mentally ill, but 
"manifested a longstanding disorder of character and 
behavior."  A personality disorder was diagnosed; however, 
this is not a disability for purposes of VA compensation 
benefits.  38 C.F.R. § 3.303(c) (1998).  While the a 
physician noted on the Report of Medical History at the time 
of the April 1992 separation examination that the appellant 
had a history of "treatment" for "depression" in service, 
that notation was clearly based upon the claimant's statement 
of medical history which was in error.  The service medical 
records show only an examination, not treatment, on the date 
the appellant claimed, and that examination produced the 
diagnosis of personality disorder, not a diagnosis of 
depression.  Thus, the notation by the physician on the 
Report of Medical History was no more than transcription of 
the veteran's statements of medical history, unenhanced by 
the application of medical expertise.  Such a transcription 
can not serve as medical evidence of a diagnosis or as a 
medical opinion as to nexus between the diagnosis and 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
Board notes that the actual clinical evaluation of the 
claimant on the separation examination was negative.

Several diagnoses were made on VA examination in November 
1992, including on Axis I: adjustment disorder with depressed 
mood, dysthymia, possible major depressive episode, and on 
Axis II: probable obsessive-compulsive and dependent 
personality traits.  These diagnoses, apart from the Axis II 
diagnoses which concern personality disorders, are sufficient 
to supply the first element of a well grounded claim, that is 
the diagnosis of a current disability.  In this context, 
however, the Board notes that the record is devoid of a 
diagnosis of PTSD by a party with medical expertise.  Thus, 
the claim for service connection for PTSD is not well 
grounded for lack of a demonstration of a current disability.  
Given the entries in the service medical records and the 
appellant's lay assertions of manifestations, the Board will 
deem the second element of a well-grounded claim to have been 
satisfied.  The remaining question presented by the record is 
whether the third element of a well-grounded claim has been 
established: a causal relationship between currently 
diagnosed disability and disease or injury incurred or 
aggravated in service.  

The Board must point out first that the record fails to 
establish a diagnosis of chronic psychoses within the one 
year of the veteran's discharge from service.  While the 
veteran gave a history of chronic low-grade depressive 
symptoms, and reported that these symptoms had increased in 
severity since his discharge from active duty, these 
subjective complaints were unsupported by actual clinical 
findings on mental status examination.  Even assuming 
arguendo that the diagnosis of  "possible major depressive 
episode" could be construed as the diagnosis of a chronic 
psychiatric disorder, there is no evidence that such a 
disorder was manifested to a compensable degree.  In fact, 
the November 1992 VA examination report notes a Global 
Assessment of Functioning (GAF) score of 80, which is 
consistent with "transient and expectable reactions to 
psychosocial stressors," and represents "no more than 
slight impairment" under DSM-IV.  

An adjustment order with depressed mood is, by definition, 
not a chronic psychiatric disability.  In any event, no party 
with medical expertise linked the adjustment disorder to 
service.  The VA examination produced a diagnosis of 
dysthymia, however, the Board would rule initially that the 
examiner did not relate this diagnosis to service.  The 
report appears to link dysthymia (as well as the adjustment 
disorder) not to service related causes, but to nonservice 
connected causes such as inability to find a job and problems 
with his fiancée.  Nor can the veteran provide the necessary 
evidence to establish a causal link between dysthymia and 
service with his own testimony or assertions.  The Court has 
made clear that a lay party, like the veteran, is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, based on a review of the available evidence of 
record, no competent medical provider has associated the 
veteran's acquired psychiatric disabilities to his active 
service.  

The Board has considered the record in light of Savage v. 
Gober, supra.  There is no doubt that the veteran is 
competent to describe certain manifestations.  He is also 
competent to provide evidence of continuity of symptomatology 
of the manifestations perceivable to a lay party.  However, 
he is not competent to associate his current complaints to a 
specific diagnosis.  Thus, he can not establish with his lay 
evidence he has experienced a continuity of symptoms of a 
specific disability back to his active service.  As explained 
above, a well-grounded claim requires medical evidence of a 
nexus between service and a current disability.  Epps, supra.  
To be well grounded, a claim must be accompanied by evidence 
on more than a purely speculative basis for granting 
entitlement.  Dixon, supra.  The medical evidence of record 
only supports the denial of this claim.  Because the veteran 
has not shown evidence of a nexus between a psychiatric 
disability and service, the claim is not well grounded and 
must be denied.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, the Board remanded the case in February 1996, 
and directed to RO to obtain medical treatment records 
referenced in the veteran's December 1993 substantive appeal.  
This was also the same evidence the appellant mentioned at 
his hearing.  Consequently, the RO specifically requested 
that the veteran provide additional information regarding 
date and place of his treatment of his psychiatric disability 
in June 1997 and January 1999, but he failed to respond.  The 
Court has held that the duty to assist is not exclusively a 
"one-way street."  Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Therefore, the Board can not find that VA was under 
further obligation to search for records when the claimant 
failed to identify where the VA must conduct its search. 

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative on the 
merits.  In this context, the Board must first point out that 
this matter was remanded to obtain additional evidence, 
including records of alleged treatment and a VA examination.  
The record shows the RO fully complied with the Board's 
requests, however, it is equally clear that the veteran 
failed to cooperate.  He did not respond to requests for 
information regarding the dates and places of alleged post 
service treatment.  He consistently failed to appear for 
scheduled VA examinations, despite diligent efforts by the RO 
to obtain a current address and schedule examinations.  
Therefore, the Board finds that VA has discharged its duty to 
assist to the extent the cooperation of the veteran 
permitted.  The Board further notes that as there is no 
diagnosis of PTSD, including PTSD based upon personal 
assault, and as the claimant has been completely unresponsive 
to the efforts of the RO to develop pertinent evidence, 
further development as to this claim in light of Patton v. 
West, 12 Vet. App. 272 (1999), is not warranted.  

As the Board noted at the time of the Remand, the diagnoses 
rendered at the time of the 1992 VA examination were clearly 
based upon statements of history supplied by the claimant 
that are at material variance with what the service medical 
records disclosed.  The claimant, for example, reported he 
entered the navy at age 16, whereas he was 17.  He did not 
accurately relay his medical history in service and omitted 
the fact that the psychiatric evaluation in service produced 
a diagnosis of personality disorder.  His statements 
addressing his pre-service adjustment to the VA examiner 
failed to note many of the problems itemized in the 
evaluation in service.  It is also notable that the reported 
findings on the mental status examination by VA in 1992 are 
negative.  Thus, the only basis for the diagnoses rendered by 
the examiner was the history supplied by the claimant.  
Accordingly, as that history was clearly self serving and 
inaccurate, the Board attaches very limited, if any, 
probative weight to the 1992 VA examination.  Further 
supporting this determination is conduct of the claimant 
after the Board remanded the case.  He has failed to appear 
for examination that would provide an opportunity for the 
physician to assess the current findings in the context of an 
accurate history.  This behavior leaves the strong inference 
that the claimant is evading the examination because he knows 
it would not support his claim.  He has also failed to 
provide VA with the details of his alleged treatment.  Once 
again, the Board is at a loss as to why the claimant would 
fail to respond to the requests for records if they actually 
existed and supported his claim. 

By contrast to the VA examination, the service department 
evaluation in April 1992 was founded upon a review of the 
service medical and administrative records.  It also 
contained a far more detailed and accurate history of the 
disability, including the appellant's pre-service history.  
The examiner thus had an accurate history to compare with the 
current findings, unlike the VA physician.  The rationale 
offered by the service department examiner was compelling.  
Therefore, the Board finds the April 1992 examination to be 
entitled to great probative weight.  This places the clear 
weight of the evidence against the claim and thus the benefit 
of the doubt doctrine is against the claim.  
 


ORDER

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

